Case 4:21-cv-00068-TWP-DML Document 8 Filed 05/12/21 Page 1 of 2 PageID #: 28




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF INDIANA
                           NEW ALBANY DIVISION

 ASHTYN WILLIAMS, as the Personal               )
 Administrator of the ESTATE OF                 )
 MALCOLM WILLIAMS,                              )
                                                )   4:21-cv-00068-TWP-DML
             Plaintiff,                         )
                                                )
             v.                                 )
                                                )
 CLAY BOLEY, and AS-YET                         )
 UNIDENTIFIED OFFICERS from the                 )   JURY TRIAL DEMANDED
 INDIANA STATE POLICE,                          )
                                                )
             Defendants.                        )



                  MOTION TO APPEAR PRO HAC VICE
           FILED ON BEHALF OF ATTORNEY DAVID B. OWENS

      Steve Art of the law firm Loevy & Loevy, pursuant to S. D. Ind. Local Rule

83-6(a), hereby moves this court for an Order granting David B. Owens of Loevy &

Loevy, leave to appear pro hac vice for the purpose of appearing as counsel on behalf

of Plaintiff Ashtyn Williams, as the Personal Administrator of the Estate of

Malcolm Williams in the above-styled cause only. In support of this motion, the

undersigned states:

   1. The Certification of David B. Owens, as required by S.D. Ind. Local Rule 83-

      6(b), is attached hereto as Exhibit A.

   2. Electronic payment in the amount of One Hundred Dollars ($100.00) has

      been submitted via pay.gov contemporaneously with the filing of this motion.
Case 4:21-cv-00068-TWP-DML Document 8 Filed 05/12/21 Page 2 of 2 PageID #: 29




      WHEREFORE, the undersigned counsel respectfully requests that this Court

enter an Order granting David B. Owens leave to appear pro hac vice for purposes

of this cause only.

      Dated: May 12, 2021



                                      Respectfully submitted,

                                      /s/ Steve Art
                                      Steve Art
                                      Loevy & Loevy
                                      311 N. Aberdeen St., 3rd floor
                                      Chicago, IL 60607
                                      T: (312) 243-5900
                                      F: (312) 243-5902
                                      steve@loevy.com
                                      One of Plaintiff’s Attorneys




                          CERTIFICATE OF SERVICE

I, Steve Art, hereby certify that on May 12, 2021, I served a copy of the foregoing
Motion to Appear Pro Hac Vice on Behalf of Attorney David B. Owens to all counsel
of record via the Court’s CM/ECF system.

                                             /s/ Steve Art
                                             Steve Art

Loevy & Loevy
311 N. Aberdeen St., 3rd floor
Chicago, IL 60607
T: (312) 243-5900
F: (312) 243-5902
steve@loevy.com
